 Case 2:99-cr-00012 Document 1451 Filed 05/28/21 Page 1 of 4 PageID #: 6808



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA

v.                                         CRIMINAL NOS. 2:99-00012-09
                                                         5:07-00013

SIMERNON L. ROGERS


                     MEMORANDUM OPINION AND ORDER

           In Charleston, on May 26, 2021, came the defendant,

Simernon L. Rogers, in person and by counsel, Lex A. Coleman,

Assistant Federal Public Defender; came the United States by

Courtney L. Cremeans, Assistant United States Attorney; and came

United States Probation Officer Mark Ruscello, for a hearing on

the petition to revoke the defendant's term of supervised

release.

           The court informed the defendant of the alleged

violations contained in the petition to revoke the term of

supervised release, filed on March 16, 2021.          The court advised

the defendant that, pursuant to Rule 32.1(b) of the Federal Rules

of Criminal Procedure, he has the right to a hearing and

assistance of counsel before his term of supervised release could

be revoked.    Whereupon the defendant admitted to the conduct

outlined in Violation Numbers 3 and 4 of the petition and

conceded that the government would be able to prove the charges

contained in Violation Numbers 1 and 2 of the petition by a
 Case 2:99-cr-00012 Document 1451 Filed 05/28/21 Page 2 of 4 PageID #: 6809



preponderance of the evidence.       Thereafter, the court found the

charges were established by a preponderance of the evidence.

         Having heard arguments of counsel, the court found that

the Guideline imprisonment range for the revocation of supervised

release upon such grounds was 30 to 37 months.          The court further

found that the Guideline ranges issued by the Sentencing

Commission with respect to revocation of probation and supervised

release are policy statements only and are not binding on the

court.   Thus, the court stated that the relevant statutory

provision is 18 U.S.C. § 3583(e)(3), which provides a maximum

term of imprisonment of three years in 5:07CR00013 and twenty-

three months in 2:99CR00012.      Neither party objected to the

Guideline range and statutory penalty as determined by the court.

The court found that there was sufficient information before the

court on which to sentence defendant without updating the

presentence investigation report.

         After giving counsel for both parties and defendant an

opportunity to speak regarding the matter of disposition, the

court ORDERED, pursuant to the Sentencing Reform Act of 1984,

that the defendant's term of supervised release be revoked, and

he is to be incarcerated for a term of thirty-six (36) months in

5:07CR00013 and twenty-three (23) months in 2:99CR00012,

sentences to run concurrently.       Upon completion of his term of




                                     2
 Case 2:99-cr-00012 Document 1451 Filed 05/28/21 Page 3 of 4 PageID #: 6810



incarceration, the defendant will not be subject to any further

supervision by the United States Probation Office.

        In considering the proper term of imprisonment to be

imposed, the court considered the factors set forth in 18 U.S.C.

§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5),

(a)(6), and (a)(7), as well as the Chapter 7 policy statements

and concluded that the sentence imposed is an appropriate

sanction for the defendant’s breach of trust, taking into account

the nature and circumstances of the offense and the history and

characteristics of the defendant.        The court further concluded

that the sentence imposed will provide adequate deterrence to

criminal conduct and protect the public from further crimes of

the defendant.

        The defendant was informed of his right to appeal the

court's findings and the revocation of his supervised release.

The defendant was further informed that in order to initiate such

an appeal, a Notice of Appeal must be filed in this court within

fourteen (14) days.     The defendant was advised that if he wishes

to appeal and cannot afford to hire counsel to represent him on

appeal, the court will appoint counsel for him.          The defendant

was further advised that if he so requests, the Clerk of court

will prepare and file a notice of appeal on his behalf.

        The defendant was remanded to the custody of the United

States Marshals Service.


                                     3
 Case 2:99-cr-00012 Document 1451 Filed 05/28/21 Page 4 of 4 PageID #: 6811



        The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to counsel of record, the United

States Marshal for the Southern District of West Virginia, and

the Probation Department of this court.

        IT IS SO ORDERED this 28th day of May, 2021.

                                   ENTER:



                                   David A. Faber
                                   Senior United States District Judge




                                     4
